Title: From James Madison to Sylvanus Bourne, 7 November 1806
From: Madison, James
To: Bourne, Sylvanus



Sir.
Department of State, Novr. 7th. 1806.

In answer to the communication from Mr: Vandergoes of the late change of government in Holland, you will assure the Minister that the President has a just sensibility to the respect for the United States manifested by the communication of this event on the part of His Majesty the King of Holland that the United States take a sincere interest in whatever can concern the welfare of a nation with whom they have had such early, friendly and interresting relations.
Some time past Mr. Anthony Morales exhibited a Commission as Consul of the Batavian Republic for Charleston (S. C.) on which he accordingly obtained an exequatur.  In the course of the Summer, however, arrogating the title and authority of a Consul General he notified the Merchants through the Gazettes, that without his certificates or those of his deputies their Vessels would be liable to interruption at sea, and that he would appointment deputies in the various ports to facilitate their delivery.  Viewing this as an attempt to raise a revenue upon the Merchants, by alarming them with a pretended danger, the existence of which was denied by Mr. Heneken, the Consul of Holland at Philadelphia, the President directed his exequatur to be suspended of which he was notified.  But within a week past I have received a letter from him dated the 9th. ult, enclosing a document in the nature of an instruction from his government, conferring a rank and authorities the extent and mode of exhibiting, which have persuaded us that if his original commission was not spurious this at least must be so.  His exequatur has therefore been publicly revoked.  You will find enclosed various papers on the subject, from which and from these observations you will explain informally what has been done.
Enclosures
Copy of his Commission.
Copy of a letter to him 25 Sepr. 1806.
do--his letter of 9 Octr.
do--Sec. of State of 6 Novr.
do--of the revocation of his exequatur.
I am &c.

James Madison

